DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from EP18184163.6, filed on 7/18/2018.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21, 27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinnen et al. (US PGPub 2015/0338749, Hinnen hereinafter). 
Regarding claim 16, Hinnen discloses a patterning device (Fig. 1, paras. [0015], [0057], [0059]-[0061], [0096], patterning device MA) comprising: 
a modified reticle feature adapted to form, during a lithographic process, a modified substrate feature on a substrate with a geometry dependent on the 
Regarding claim 17, Hinnen discloses a lithographic system for determining a characteristic of interest relating to at least one structure on a substrate formed by a lithographic process (Figs. 1-3, paras. [0013]-[0015], [0057], [0059]-[0061], [0076]-[0078], [0096], the lithographic cell determines a parameter of the lithographic exposure process from the pattern printed on the substrate), the lithographic system comprising: 
a patterning device comprising a modified reticle feature adapted to form, during a lithographic process, a modified substrate feature on the substrate with a geometry dependent on the characteristic of interest during its formation (Figs. 1, 6, 7, 12, 16-21, 27-28, paras. [0015], [0094]-[0097], [0105]-[0108], [0178]-[0182], the pattern on the reticle includes features that are designed such that a difference in asymmetry of the pattern formed on the wafer is dependent on focus of the lithographic apparatus during exposure), and wherein the modified substrate feature is configured to have a primary function other than metrology (paras. [0095]-[0096], the devices used for measurement are targets for functional parts of the devices formed on the substrate not specifically formed for requiring measurements to be performed); and 

Regarding claim 18, Hinnen discloses a method of determining a characteristic of interest relating to a structure on a substrate formed by a lithographic process (Figs. 1-3, paras. [0013]-[0017], [0057], [0059]-[0061], [0076]-[0078], [0096], the lithographic cell determines a parameter of the lithographic exposure process from the pattern printed on the substrate), the method comprising: 
measuring a modified substrate feature to determine the characteristic of interest, wherein the modified substrate feature being formed on the substrate using a corresponding modified reticle feature on a patterning device (Figs. 1, 6, 7, 12, 16-21, 27-28, paras. [0013]-[0017], [0076]-[0078], [0094]-[0097], [0105]-[0108], [0178]-[0182], the metrology apparatus measures the patterns formed on the substrate from the patterns on the reticle, which includes features that are designed such that a difference in asymmetry of the pattern formed on the wafer is dependent on focus of the lithographic apparatus during exposure), the modified substrate feature being formed for a primary function other than metrology (paras. [0095]-[0096], the devices used for measurement are targets for functional parts of the devices formed on the substrate not specifically formed for requiring measurements to be performed), the modified reticle feature being such that the modified substrate feature is formed with a geometry dependent on the characteristic of interest during formation (Figs. 1, 6, 7, 12, 16-21, 27-28, paras. [0015], [0094]-[0097], [0105]-[0108], [0178]-[0182], the pattern on the reticle includes features that are designed such that a difference in asymmetry of the pattern formed on the wafer is dependent on focus of the lithographic apparatus during exposure).
Regarding claim 19, Hinnen discloses further comprising forming the modified substrate feature on the substrate using the corresponding modified reticle feature on the patterning device (Figs. 1, 6, 7, 12, 16-21, 27-28, paras. [0013]-[0017], [0076]-[0078], [0092]-[0097], [0105]-[0117], [0178]-[0182], in the lithographic process, the focus-sensitive patterns on the reticle are exposed on the substrate). 
Regarding claim 21, Hinnen discloses wherein the characteristic of interest is focus of a lithographic apparatus during formation of the modified substrate feature and wherein the geometry dependent on the characteristic of interest comprises a focus dependent asymmetry that can be measured in the measuring step (Figs. 1, 6, 7, 12, 16-21, 27-28, paras. [0013]-[0017], [0076]-[0078], [0092]-[0097], [0105]-[0117], [0178]-[0182], the focus-sensitive asymmetric grating pattern permits measurement of the focus of the lithographic apparatus during exposure of the pattern).
Regarding claim 27, Hinnen discloses wherein the modified reticle features are such that a dimension of a first portion of the corresponding modified substrate feature differs from a dimension of a second portion of the corresponding modified substrate feature in a focus dependent manner (Figs. 1, 6, 7, 12-21, 27-33, paras. [0013]-[0017], [0076]-[0078], [0092]-[0097], [0102]-[0117], [0122], [0128], [0178]-[0182], [0208]-[0213], the focus-sensitive asymmetric grating pattern has a profile leading to CD measurements that are dependent on the focus).
Regarding claim 30, Hinnen discloses a non-transitory computer program product comprising machine-readable instructions for causing a processor to cause performance of the method of claim 18 (see claim 18 rejection above, Figs. 1-3, paras. [0055], [0076], [0096], a non-transitory computer-readable medium stores instructions for the controller performing the method of claim 18)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hinnen as applied to claim 18 above, and further in view of Park et al. (US PGPub 2015/0340376, Park hereinafter). 
Regarding claim 20, Hinnen does not appear to explicitly describe wherein the modified substrate feature has no electrical function.
Park discloses wherein the modified substrate feature has no electrical function (Figs. 2-4, paras. [0049], [0060]-[0061], [0072], [0083], [0087], [0097], dummy pillars 110b are electrically insulated from the semiconductor pattern or the substrate so that leakage current is prevented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the modified substrate feature has no electrical function as taught by Park as the intent of the modified substrate feature in the method as taught by Hinnen since including wherein the modified substrate feature has no electrical function is commonly used to provide a three-dimensional semiconductor device with good electric characteristics (Park, paras. [0003]-[0005], [0072], [0116], [0123]) and structural stability. 
Regarding claim 22, Hinnen does not appear to explicitly describe wherein the lithographic process is related to the formation of a vertically integrated structure and the modified substrate feature has a primary function related to support of the vertically integrated structure.
Park discloses wherein the lithographic process is related to the formation of a vertically integrated structure and the modified substrate feature has a primary function related to support of the vertically integrated structure (Figs. 2-4, 7-8, paras. [0003]-[0005], [0025], [0049], [0055], [0060]-[0061], [0072], [0083]-[0084], [0087], [0090], [0097], [0104], [0109], [0116], [0123], dummy pillars 110b are formed in a vertically integrated three-dimensional structure produced by lithography and other semiconductor processes, and the dummy pillars support the vertical integration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the lithographic process is related to the formation of a vertically integrated structure and the modified substrate feature has a primary function related to support of the vertically integrated structure as taught by Park as the intent of the modified substrate feature in the method as taught by Hinnen since including wherein the lithographic process is related to the formation of a vertically integrated structure and the modified substrate feature has a primary function related to support of the vertically integrated structure is commonly used to provide a three-dimensional semiconductor device with good electric characteristics (Park, paras. [0003]-[0005], [0072], [0116], [0123]) and structural stability.
Regarding claim 23, Hinnen as modified by Park discloses wherein the modified substrate feature comprises a support feature for forming a support structure for the vertically integrated structure (Park, Figs. 2-4, 7-8, paras. [0003]-[0005], [0025], [0049], [0055], [0060]-[0061], [0072], [0083]-[0084], [0087], [0090], [0097], [0104], [0109], [0116], [0123], dummy pillars 110b are formed in a vertically integrated three-dimensional structure and support the vertical integration).
Regarding claim 24, Hinnen as modified by Park discloses wherein the support feature comprises a hole feature (Park, Figs. 2-4, 7-8, paras. [0003]-[0005], [0025], [0049], [0055], [0060]-[0061], [0072], [0083]-[0084], [0087], [0090], [0097], [0104], [0109], [0116], [0123], dummy pillars 110b are formed as elliptical holes). 
Regarding claim 25, Hinnen as modified by Park discloses wherein the vertically integrated structure comprises a staircase structure at its periphery and the modified substrate feature is formed on an area of the substrate corresponding with the staircase structure and wherein the modified substrate feature is formed on an area of the substrate area corresponding with the staircase structure on a side of vertically integrated structure where no electrical connections are to be made to the staircase structure (Park, Figs. 2-4, 7-8, paras. [0003]-[0005], [0025], [0049], [0055], [0060]-[0061], [0072], [0083]-[0084], [0087], [0090], [0097], [0104], [0109], [0116], [0123], dummy pillars 110b are formed on a side of the staircase structure and electrically insulated from the semiconductor pattern or the substrate so that leakage current is prevented).
Regarding claim 26, Hinnen as modified by Park discloses wherein the modified substrate feature is formed on an area of the substrate area corresponding with the staircase structure on a side of vertically integrated structure where no electrical connections are to be made to the staircase structure (Park, Figs. 2-4, 7-8, paras. [0003]-[0005], [0025], [0049], [0055], [0058], [0060]-[0061], [0072], [0083]-[0084], [0087], [0090], [0097], [0104], [0109], [0116], [0123], dummy pillars 110b are formed on a side of the staircase structure and electrically insulated from the semiconductor pattern or the substrate so that leakage current is prevented).
Regarding claim 28, Hinnen discloses wherein the modified reticle features are such that they induce a focus dependent geometry in the corresponding modified substrate feature (Figs. 1, 6, 7, 12, 16-21, 27-28, paras. [0015], [0094]-[0097], [0105]-[0108], [0178]-[0182], the pattern on the reticle includes features that are designed such that a difference in asymmetry of the pattern formed on the wafer is dependent on focus of the lithographic apparatus during exposure), but Hinnen does not appear to explicitly describe discloses wherein the modified reticle features are such that they induce a focus dependent oval geometry.
Park discloses wherein the modified reticle features are such that they induce a focus dependent oval geometry in the corresponding modified substrate feature (Figs. 2-4, 7-8, paras. [0012], [0024], [0061], [0087], the dummy pillars 110b have elliptical shapes such that the pillars are longer in one direction than in the perpendicular direction, leading to a focus dependent oval geometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an oval geometry as taught by Park as the focus dependent geometry of the modified substrate features produced by the modified reticle features in the method as taught by Hinnen such that wherein the modified reticle features are such that they induce a focus dependent oval geometry in the corresponding modified substrate feature is commonly used to provide a modified substrate feature with the desired footprint in the three-dimensional semiconductor device with good electric characteristics (Park, paras. [0003]-[0005], [0072], [0116], [0123]) and structural stability that is capable of indicating focus. 
Regarding claim 29, Hinnen does not appear to explicitly describe wherein the step of forming a modified substrate feature is performed simultaneously with the formation of a contact hole layer. 
Park discloses wherein the step of forming a modified substrate feature is performed simultaneously with the formation of a contact hole layer (Park, para. [0097], the dummy pillars 100b are formed simultaneously with the vertical channel structures 110a in the same process). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the step of forming a modified substrate feature is performed simultaneously with the formation of a contact hole layer as taught by Park in the method as taught by Hinnen since including wherein the step of forming a modified substrate feature is performed simultaneously with the formation of a contact hole layer is commonly used to improve device integration manufacturing speed and throughput in a three-dimensional semiconductor device with good electric characteristics (Park, paras. [0003]-[0005], [0072], [0116], [0123]) and structural stability.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanoppen et al. (US PGPub 2015/0293458) discloses grating structures designed to have dose-sensitive features.
Quintanilha et al. (US PGPub 2015/0331336) discloses a metrology target located in scribe lanes and product areas. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882